DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first adhesive layer configured to adhere a bottom surface of the hydrocolloid layer to the subject” in lines 8-9. The hydrocolloid layer comprises the first adhesive layer, so it is unclear how the adhesive layer, which is the hydrocolloid layer, adheres to itself. 
Claims 2-9 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Libbus et al., (US 20130331665; hereinafter Libbus) in view of Taub (US 20090088614) and Chetelat et al., (US 20110001497; hereinafter Chetelat).
Regarding claim 1, Libbus discloses (Figures 1A-1J) an electrode patch (110) comprising: a plurality of signal electrodes (112) configured to contact a subject ([0076], [0095]); each of the plurality of signal electrodes comprising a first releasable electrical connector electrically coupled to an electrode and configured to releasably connect to a second releasable electrical connector in electrical communication with an electronics package ([0102], [0107], [0109]: the electronic module can be releasably attached to the patch through a snap connection to snap directly to the electrodes, therefore, a first part of the first snap connection would be electrically coupled to the first electrode and configured to releasably connect to a second part of the first snap connection); a hydrocolloid layer (116A is an adhesive layer and it is known in the art to use hydrocolloid adhesives in electrode patches, as evidenced by Bishay et al., US 20160278701: [0038]) having a first adhesive layer (116A near first electrode; in view of the rejection of claim 1 under 35 U.S.C. 112(b) above, the adhesive layer is interpreted as the hydrocolloid layer) comprising an opening (180a of layer 116A), the electrode (one electrode 112) disposed within the opening (180A of layer 116a), the first adhesive layer (116A) configured to adhere a bottom surface of the hydrocolloid layer (116A) to the subject ([0076]-[0077], [0095]); a protective layer (180) disposed over and surrounding each of the plurality of signal electrodes ([0096]), the protective layer (180) comprising an opening (180A of layer 180) corresponding to each of the plurality of signal electrodes ([0103]), the opening of the protective layer receiving the first releasable electrical connector therethrough ([0103]), the protective layer (180) covering and extending beyond the hydrocolloid layer (114) to contain each of the plurality of signal electrodes, and an active trace (electrical connection) connecting each second releasable electrical connector with the electronics package ([0076]-[0077], [0095], [0122]).
Libbus fails to disclose a second adhesive layer disposed on a bottom surface of the protective layer binding each of the plurality of signal electrodes to the protective layer and binding to the subject forming a water-resistant seal around the electrode patch. However, Taub teaches an electrode patch which includes an adhesive layer (double-sided adhesive) disposed on a bottom surface of the device binding each of the plurality of signal electrodes to the device and binding to the subject forming a water-resistant seal around the electrode patch ([0075]-[0077]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus to include a second adhesive layer disposed on a bottom surface of the device binding each of the plurality of signal electrodes to the device and binding to the subject forming a water-resistant seal around the electrode patch, as taught by Taub, because the modification would provide mounting of the electrode patch to permit activities such as showering and/or bathing while maintaining adherence of the device to protect the device from damage or corrosion (Taub; [0077]).
Libbus/Taub fails to teach an open lead in connection with a first active trace proximal to the electronics package, the open lead routed along and spaced at a minimal distance from each of another active trace, the open lead having a free end terminating proximal to each of another second releasable connector. However, Chetelat teaches (Figures 5a-5b) an open lead (31) in connection with a first active electrical connection (30) proximal to another electrical connection (each element 30 is proximal to an adjacent element 30, so the open lead 31 of each element 30 is proximal to an adjacent one), the open lead having a free end terminating proximal to each of another second electrical connection (each element 30 is proximal to an adjacent element 30, so the free end of the open lead 31 of each element 30 will terminate proximal to an adjacent one), ([0082]-[0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus to include an open lead in connection with a first active trace proximal to the electronics package, the open lead routed along and spaced at a minimal distance from each of another active trace, the open lead having a free end terminating proximal to each of another second releasable connector, as taught by Chetelat, because the modification would provide shielding (Chetelat; [0082]-[0083]) in order to protect the respective elements from noise/interference.
Regarding claim 2, Libbus further discloses (Figures 1A-1J) that the first releasable electrical connector is adhered to the plurality of signal electrodes ([0102], [0107], [0109]: since the snap connection snaps directly to the electrodes, the first part of the first snap connection must be adhered to the first electrode), but fails to disclose a top release liner is disposed over a top surface of the protective layer and is configured to carry the plurality of signal electrodes in a predetermined spaced apart relation when a bottom release liner, removably covering the first adhesive laver and a portion of the second adhesive layer, has been removed. However, Taub teaches a sensor patch ([0076]) having a top release liner (604a-d) disposed over a top surface of the device. In use, the sensor is first attached to a patient and the release liner (604a-d) is then peeled away ([0089]-[0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus to include a top release liner, disposed over a top surface of the device, as taught by Tau, because the modification would facilitate ease of use for easy removal from, and positioning of, the patch (Taub, [0008]). The modified device as taught by Libbus is configured to carry the plurality of signal electrodes in a predetermined spaced apart relation when a bottom release liner, removably covering the first adhesive layer and a portion of the second adhesive layer, has been removed. Incorporating the teachings of Taub, the modified device would include a top release liner is disposed over a top surface of the protective layer and is configured to carry the plurality of signal electrodes in a predetermined spaced apart relation when a bottom release liner, removably covering the first adhesive laver and a portion of the second adhesive layer, has been removed.
Regarding claim 3, Libbus further discloses (Figures 1A-1J) a backer (110) disposed over the opening of the hydrocolloid layer (114) and over at least a portion of the first adhesive layer (116), the backer (110) comprising an opening corresponding to the first releasable electrical connector ([0076]-[0077]).
Regarding claim 4, Libbus further discloses (Figures 1A-1J) that the first releasable electrical connector comprises a top portion coupled to a bottom portion, and the backer is sandwiched between the top portion and the bottom portion ([0076]-[0077], [0102], [0107], [0109]: since the snap connection snaps directly to the electrodes, the first part of the first snap connection comprises a top portion facing away from the subject coupled to a bottom portion facing the subject, as seen as the part extending through the opening 180A in Figure 1I, the backer 110 being sandwiched between the two portions).
Regarding claim 5, Libbus fails to disclose that the backer comprises a perforated ethylene-vinyl acetate/polyethylene blend. However, Taub teaches a sensor patch ([0076]) which includes a backing that may be fabricated from a perforated polyethylene blend ([0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus such that the backer comprises a perforated ethylene-vinyl acetate/polyethylene blend, as taught by Taub, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07.
Regarding claim 6, Libbus further discloses (Figures 1A-1J) that the first part of the first releasable electrical connector extends through the opening in the protective layer ([0095], [0102], [0107], [0109]: since the snap connection snaps directly to the electrodes, and the opening extends all the way through the underside of the patch, as seen in Figure 1I, the first part of the first snap connection extends through the opening in the first protective layer as well).
Regarding claim 8, Libbus further discloses (Figures 1A-1J) an electronic ground electrode (another electrode 112) configured to contact the subject adjacent to one of the plurality of signal electrodes ([0076], [0095]); the electronic ground electrode comprising: a releasable ground electrical connector in electrical communication with the electronics package, ([0102], [0107], [0109]: the electronic module can be releasably attached to the patch through a snap connection to snap directly to the electrodes, therefore, a first part of the second snap connection would be physically and electrically coupled to the second electrode and configured to releasably connect to a second part of the second snap connection); a ground hydrocolloid layer (114 near ground electrode) comprising an opening (180A near ground electrode), the ground electrode disposed within the opening of the ground hydrocolloid layer (114 near second electrode), the ground hydrocolloid layer (114 near second electrode) configured to adhere to the subject ([0076]-[0077]); and the protective layer (180 near second electrode) disposed over and covering the ground hydrocolloid layer (114 near second electrode) such that the protective layer (180) binds the electronic ground electrode to the protective layer and the subject ([0096], [0103]).
Claims 10-11, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Libbus in view of Chetelat.
Regarding claim 10, Libbus discloses (Figures 1A-1J) a method for obtaining physiological data from a subject, the method comprising: disposing a sensor patch (110) on the subject, the sensor patch (110) adhering to the subject ([0076], [0095]) and comprising a first releasable electrical connector electrically coupled to a sensor of the sensor patch and configured to releasably connect to a second releasable electrical connector; and electrically and physically coupling an electronics package to the sensor patch, by cooperative engagement of the first releasable electrical connector and the second releasable electrical connector, the electronics package comprising the second releasable electrical connector electrically coupled to an analog front end circuitry (flex circuitry) configured to monitor a plurality of signal electrodes (112), each electrically connected to the analog front end circuitry via an active trace, the electronics package configured to generate corresponding physiological data and to wirelessly transmit the corresponding physiological data to another device ([0078]-[0079], [0083], [0095], [0102], [0107], [0109]: the electronic module can be releasably attached to the patch through a snap connection to snap directly to the electrodes, therefore, a first part of the first snap connection would be electrically coupled to the electrode (sensor) and configured to releasably connect to a second part of the first snap connection, and electrically and physically coupling an electronics package to the patch, the second part electrically coupled to electronics of the electronics package); and an active trace (electrical connection) connecting each of the plurality of signal electrodes with the analog front end circuitry ([0122]).
Libbus fails to disclose an open lead in electrical connection with a first active trace at a confluence of each active trace with the analog front end circuitry, the open lead routed along and spaced at a minimal separation from each of another active trace, the open lead having a length similar to a length of the another active trace, a free end electrically isolated from each of another of the plurality of sensors, and equalizing an electronic noise between an active trace and an open lead. However, Chetelat teaches (Figures 5a-5b) an open lead (31) in electrical connection with a first active electrical connection (30) at a confluence of each active electrical connection with another electrical connection (each element 30 is proximal to an adjacent element 30, so the open lead 31 of each element 30 is at a confluence of each element 30 with another element 30), the open lead (31) routed along and spaced at a minimal separation from each of another active electrical connection, the open lead having a length similar to a length of the another active electrical connection (since the open lead 31 has a length similar to each element 30), and a free end electrically isolated from each of another of the plurality of third electrical connections (the free end of the open lead as seen in Figures 5a-5b), ([0082]-[0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus to include an open lead in electrical connection with a first active trace at a confluence of each active trace with the analog front end circuitry, the open lead routed along and spaced at a minimal separation from each of another active trace, the open lead having a length similar to a length of the another active trace, and a free end electrically isolated from each of another of the plurality of sensors, as taught by Chetelat, because the modification would provide shielding (Chetelat; [0082]-[0083]) in order to protect the respective elements from noise/interference. Furthermore, the shielding provided in the modified device would equalize electronic noise between an active trace and an open lead. 
Regarding claim 11, Libbus further discloses (Figures 1A-1J) that the sensor patch comprises a plurality of sensors (electrodes) held in a predetermined geometrical arrangement ([0076], [0095], but fails to disclose that this is done by a release liner, and the method further comprises removing the release liner after disposing the sensor patch on the subject and prior to coupling the electronics package to the sensor patch. However, Taub teaches a sensor patch ([0076]) having a release liner (604a-d). In use, the sensor is first attached to a patient and the release liner (604a-d) is then peeled away ([0089]-[0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus to include a release liner, wherein the release liner is removed after disposing the patch on the subject, as taught by Tau, because the modification would facilitate ease of use for easy removal from, and positioning of, the patch (Taub, [0008]).
Regarding claim 13, Libbus discloses (Figures 1A-1J) an electronics package for a wireless physiological sensor system, the electronics package comprising: a substrate (110), ([0076], [0095]); a plurality of first releasable electrical connectors connected to the substrate in a spaced apart relation and configured to releasably connect to a corresponding plurality of second releasable electrical connectors disposed on a sensor patch configured to attach to a subject, the sensor patch carrying a plurality of signal electrodes (112), each electrically connected with one of the corresponding plurality of second releasable electrical connectors ([0102], [0107], [0109]: the electronic module can be releasably attached to the patch through a snap connection to snap directly to the electrodes, therefore, a first part of the first snap connection would be electrically coupled to the substrate and configured to releasably connect to a second part of the first snap connection disposed on the patch); a first shell (160) disposed on the substrate; a second shell (161) disposed on the substrate spaced apart from the first shell ([0091]); and electronics (130) configured to monitor the plurality of signal electrodes (112) of the sensor patch to generate corresponding physiological data and to wirelessly transmit the corresponding physiological data to another device ([0079]-[0083]), the electronics comprising: a first electronics sub-system (left 130 in shell 160 in Figure 1J) disposed in the first shell comprises a wireless transceiver to wirelessly transmit the corresponding physiological data ([0083]); a second electronics sub-system (right 130 in shell 161 in Figure 1J) disposed in the second shell comprises an analog front end circuitry (flex circuitry) configured to receive a physiologic signal from each of the plurality of signal electrodes (112) to generate the corresponding physiological data([0079], [0083]); and a first circuit (120) carrying electrical connections between the first electronics sub-system and the second electronics sub-system ([0102]), an active trace (electrical connection) connecting each of the plurality of first releasable electrical connectors with the analog front end circuitry ([0122]).
Libbus fails to disclose an open lead terminating proximal to one of the plurality of first releasable electrical connectors and electrically connected with the active trace connecting another of the plurality of first releasable electrical connectors with the analog front end circuitry. However, Chetelat teaches (Figures 5a-5b) an open lead (31) terminating proximal to one of a plurality of electrical connections (30) and electrically connected with an active trace connecting another one of the plurality of electrical connections (the open lead 31 connects the element 30 to the remaining circuit, therefore it connects to an active trace connecting to another electrical connection), ([0082]-[0083]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus to include an open lead terminating proximal to one of the plurality of first releasable connectors and electrically connected with the active trace connecting another of the plurality of first releasable connectors with the analog front end circuitry, as taught by Chetelat, because the modification would provide shielding (Chetelat; [0082]-[0083]) in order to protect the respective elements from noise/interference.
Regarding claim 14, Libbus further discloses (Figures 1A-1J) that the substrate (110) is flexible ([0100], [0104]).
Regarding claim 15, Libbus further discloses (Figures 1A-1J) that the first electronics sub-system is flexibly connected to the second electronics sub-system ([0102], [0107], [0109]: since the since the snap connection snaps directly to the electrodes, the first electronics sub-system must be connected to the first part of the first snap connection by way of the flexible circuit connecting the two sub-systems).
Regarding claim 17, Libbus further discloses (Figures 1A-1J) that at least a portion of the first shell (160) and at least a portion of the plurality of first releasable electrical connectors (first snap connection) are disposed in the substrate (110), ([0076], [0079], [0083], [0099]).
Regarding claim 18, Libbus further discloses (Figures 1A-1J) that the analog front end of the second electronics sub-system (left 130 in shell 160 in Figure 1J) comprises an amplifier ([0119]), a band pass filter ([0079]: low power circuitry) and analog to digital converter ([0079]: low power circuitry).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Libbus/Taub/Chetelat as applied to claim 3 above, and further in view of Libbus.
Regarding claim 7, Libbus further discloses that the protective layer (180) comprises polyurethane ([0096]), but does not explicitly disclose that it includes a moisture vapor transmission rate of 300 to 1400 gm/m2/day. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus to include the polyurethane with a moisture vapor transmission rate of 300 to 1400 gm/m2/day since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(I).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Libbus/Taub/Chetelat, as applied to claim 8 above, and further in view of Choe et al., (US 20130231546; hereinafter Choe).
Regarding claim 9, Libbus/Taub/Chetelat teaches the electrode patch of claim 8, but fails to teach an isolating barrier disposed between the ground hydrocolloid layer and the hydrocolloid layer of the adjacent one of the plurality of signal electrodes. However, Choe teaches (Figure 2A) an electrode patch wherein the adhesive may be either a full layer on a backing or isolated to individual areas provided on hydrogel layers over corresponding electrodes, with an isolating barrier of backing between the individual adhesive areas ([0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the full layer of adhesive over the entire backing with sections over corresponding electrodes, as disclosed by Libbus, with the individual adhesive areas with an isolating barrier between each, as taught by Choe, because both part perform the same function of providing an adhesive effect to the device, and it has been held that substituting parts of an invention which perform the same function involves only routine skill in the art. MPEP 2144.06 (II)(B).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Libbus/Chetelat, as applied to claim 11 above, and further in view of Acquista et al., (US 20150238107; hereinafter Acquista).
Regarding claim 12, Libbus further discloses that the sensors are electrodes and the electronics are configured to obtain electrocardiogram data from the electrodes ([0076]), but fails to disclose that the predetermined geometrical arrangement is a substantially L-shaped arrangement of the electrodes, However, Acquista teaches (Figure 2A) an system for detecting an ECG signal of a subject, wherein the sensors (210, 220, 230) are arranged in a substantially L-shaped configuration ([0042]-[0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus such that the sensors are arranged in a substantially L-shaped configuration, as taught by Acquista, because the modification would optimize the measurement of any particular waveform signals of interest (Acquista, [0045]). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Libbus/Chetelat as applied to claim 13 above, and further in view of Mazar et al., (US 20110144470; hereinafter Mazar).
Regarding claim 16, Libbus discloses the electronics package of claim 13, but fails to disclose that a length of the first circuit between the first shell and the second shell is substantially greater than a corresponding distance between the first shell and the second shell to accommodate stretching or flexing of the substrate. However, Mazar teaches (Figure 3) a sensor patch having a flexible circuit of a serpentine shape between sensing modules (207A-D) wherein a length of the flexible circuit between the first sensing module and the second sensing module is substantially greater than a corresponding distance between the first sensing module and the second sensing module to accommodate stretching or flexing of the substrate ([0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus such that a length of the first circuit between the first shell and the second shell is substantially greater than a corresponding distance between the first shell and the second shell to accommodate stretching or flexing of the substrate, as taught by Mazar, because the modification would enable stretching of the flexible circuit (Mazar, [0060]), ensuring that stretching of the patch does not interfere with the flexible circuit. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Libbus/Chetelat as applied to claim 13 above, and further in view of Acquista.
Regarding claim 19, Libbus/Chetelat teaches the electronics package of claim 13 wherein Libbus further discloses that the plurality of signal electrodes comprises at least three signal electrodes (112), and the electronics package further comprises: a third shell disposed on the substrate ([0076]: the system may have six electrodes, in which case a third shell would be required to accommodate the extra two electrodes); a third electronics sub-system disposed in the third shell (a third electronics sub-system would be required to accommodate the extra two electrodes); the third electronics sub-system comprises a micro-processing unit, a memory, and a program code stored in the memory and executable by the micro-processing unit to control operations of the electronics package ([0070], [0082]) a second circuit electrically connecting the third electronics sub-system to the second electronics sub-system (this would be required for the third electronics sub-system needed to accommodate the extra two electrodes), ([0076], [0083], [0095], [0102], [0107], [0109]). 
Libbus fails to disclose that the at least three signal electrodes are arranged in a substantially L-shaped configuration; wherein the first shell, second shell and third shell are arranged in a substantially L-shaped configuration on the substrate corresponding to the at least three signal electrodes. However, Acquista teaches (Figure 2A) a system for detecting an ECG signal of a subject, wherein the signal electrodes (210, 220, 230) are arranged in a substantially L-shaped configuration ([0042]-[0045]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Libbus such that the sensors are arranged in a substantially L-shaped configuration, as taught by Acquista, because the modification would optimize the measurement of any particular waveform signals of interest (Acquista, [0045]). Furthermore, since the signal electrodes would be arranged in a substantially L-shaped configuration in the modified device, the first shell, second shell, and third shell must also be arranged in a substantially L-shaped configuration on the substrate corresponding to the at least three signal electrodes. 
Regarding claim 20, Libbus in view of Chetelat and Acquista further teaches that the first circuit (Libbus: 120) comprises a first active trace (Libbus: one of traces 123A-D) extending between the first shell (Libbus: 160) and the second shell (Libbus: 161) electrically connecting a first signal electrode (Libbus: 112) with the analog front circuitry; a second active trace (Libbus: another one of traces 123A-D) carried within the second shell electrically connecting a second signal electrode (Libbus: 112) with the analog front end circuitry; the second circuit (Libbus: required to accommodate the extra two electrodes in a six electrode configuration) comprises a third active trace (Libbus: a third one of traces 123A-D) extending between the second shell (Libbus: 161) and the third shell, the third active trace electrically connecting a third signal electrode (Libbus: 112) with the analog front end circuitry; the first circuit (Libbus: 120) further comprises a first pair of open leads (open leads taught by Chetelat) electrically connected to each of the second active trace and the third active trace and extending along the first active trace (Libbus: one of traces 123A-D); the first pair of open leads having a free end terminating proximal to the first signal electrode (as taught by Chetelat); and the second circuit further comprises a second pair of open leads (open leads taught by Chetelat) electrically connected to each of the first active trace and the second active trace, the second pair of open leads extending along the third active trace (Libbus: third one of traces 123A-D), the second pair of open leads having a free end terminating proximal to the third signal electrode (as taught by Chetelat).
Response to Arguments
Applicant’s arguments filed 01/17/2022 have been fully considered.
Applicant’s argument directed to the de Graff reference is found to be persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references Taub, which teaches a second adhesive layer disposed on a bottom surface of the protective layer binding each of the plurality of signal electrodes to the protective layer and binding to the subject forming a water-resistant seal around the electrode patch, and Chetelat, which teaches open leads shielding electrical connections. In combination with the other references used, the modified device/method provides at least the invention as claimed in claims 1, 10, and 13. Furthermore, with regard to Applicant’s argument that the Fellers reference fails to teach electronic noise cancellation, Examiner notes that the new grounds of rejections includes the open leads taught by Chetelat, which provides electronic noise equalization between an active trace and an open lead. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794